Six, J.,
concurring: My concurrence focuses on syllabus ¶ 1 of the majority opinion. A syllabus is designed to represent “a brief statement ... of the points decided in the case.” K.S.A. 20-111. The points of law “shall be confined to those questions necessarily arising from the facts in the case.” K.S.A. 60-2106(b).
The language in the majority’s syllabus ¶ 1 is too broad. Syllabus ¶ 1 should read: “The legislative power of this state is vested in the legislature, and the delegation of an absolute power of appointment of the members of the Workers Compensation Board under K.S.A. 44-555b(e) and (f) and K.S.A. 44-556 to a private group or association is constitutionally impermissible.”
When we embark in constitutional waters, we should place a firm grip on the language tiller so that the opinion stays close to shore. The majority’s broad language in syllabus ¶ 1 conflicts with the court’s opinion in Marks v. Frantz, 179 Kan. 638, 298 P.2d 316 (1956) (upholding a statute in which the optometric association, a private organization, exclusively selected the names submitted to the governor, who then appointed the three-person board of examiners).
The body of the majority opinion, with which I agree, states: “In the present case, the appointments are absolute. We are not dealing with the legislature’s delegating the authority to recommend or nominate but, rather, with the delegation of power to appoint members of the commission.” 256 Kan. at 802.
Future constitutional issues involving legislative action will come to this court for resolution. Our language should reflect a disposition of issues arising from the facts in the case before us. We are deciding, in the instant case, that K.S.A. 44-551, 44-555b(e) and (f), and 44-556 are unconstitutional. The majority opinion acknowledges the narrow path we walk between Marks *807and Gumbhir v. Kansas State Board of Pharmacy, 228 Kan. 579, 618 P.2d 837 (1980), by observing:
“The concept of utilizing qualified Board members experienced in the workers compensation field has merit. We do not find that a private organization cannot participate in the selection process. The power of nomination may be exercised by a private organization. In Marks, the recommendations toere made by a private organization, the Kansas Optometric Association, with the final selection made by the governor. The fatal flaw in K.S.A. 44-555b is not in the AFL-CIO and KCCI participating in the selection process but, rather, in their selecting the Board members.” (Emphasis added.) 256 Kan. at 802..
The points decided in the instant opinion should not send anticipatory unconstitutional signals beyond the perimeters of the opinion, as defined by the facts creating the issues presented.